DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2016/0075247 to Uyeki (“Uyeki”).

As to independent claim 1 and similarly recited claims 13 and 15, a method/CRM/apparatus (¶ 0001, 0027) for controlling an energy terminal (Fig. 1: 12, connected EV(s)), comprising: determining a metric indicating a future availability of an energy resource at an energy terminal based on usage data associated to use of the energy resource by the energy terminal (¶ 0020, 0021, 0023. Various types of criteria (i.e., metric) are used to identify which vehicles may contribute energy for charge/discharge. Criteria is based on historical data (i.e., usage data).); generating control data to control the distribution of the energy resource between the energy terminal and an energy infrastructure based on the metric (¶ 0036, Fig. 1: 12, 16, 20, Fig. 3: 110, 112. 20 generates signal indicative of discharging energy from vehicle to grid.); and communicating the control data to the energy terminal (Fig. 3: 112. Signal is communicated to vehicle.).

As to claim 2 and similarly recited claim 16, comprising: comparing the usage data to one more threshold values associated to the energy resource; and determining the metric of future availability on the basis of the comparison with the threshold value (¶ 0039).
As to claim 3, the method according to claim 2 wherein the threshold value is a threshold for participation in an energy trading and/or balancing mechanism (¶ 0039).

As to claim 4, the method according to claim 1 wherein determining the metric of future availability comprises determining a probability of a likelihood that the energy terminal is connected to the energy infrastructure to enable redistribution of the energy resource (¶ 0020, 0021, 0037, 0050. Predictions methodologies allow for knowing in advance what amount of energy is available for forecasting purposes (i.e., probability of a likelihood).).

As to claim 5, wherein the usage data comprises one or more of geolocation data, availability data, data associated to one or more users of the energy terminal, charging performance data, personal activity data from a user device and/or the energy terminal and metering data (¶ 0021).

As to claim 7, wherein the control data comprises data specifying one or more of: an amount of and/or time period the energy resource is re-distributed to or from the charging infrastructure (¶ 0033); and/or a time period when the energy terminal does not re-distribute the energy resource to or from the energy infrastructure (¶ 0033).

As to claim 8, the method according to claim 1 comprising: updating the metric based on the further usage data associated to use of the energy resource by the energy terminal; regenerating the control data based on the updated metric; and communicating the control data to the energy terminal (Fig. 3: discloses a reiterative process of reviewing past usage data 104, recording and verifying updated usage data  114 and 120, and reassessing whether updated usage data satisfies the criteria 110.).

 As to claim 9 and claim 20, the method according to claim 1 comprising: receiving an instruction to enable or prevent the energy terminal from distributing the energy resource between the energy terminal and the energy infrastructure (¶ 0049, Fig. 3: 106 or 110); and generating the control data on the basis of the instruction (Fig. 3: “End”).

As to claim 10, the method according to claim 1 comprising receiving usage data from one or more devices associated to a user of the energy terminal (Fig. 2: 44).

As to claim 11, the method according to claim 10 comprising: polling the one or more devices for usage data associated to the usage of the energy resource by the energy terminal (¶ 0032).

As to claim 12 and similarly recited claim 14, further comprising: generating a measure of battery degradation by determining an initial state of charge of a battery (¶ 0030: degradation of the battery pack is calculated and monitored (Fig. 7), Fig. 6: 202. Initial state of charge of battery measured, Fig. 8, 9: “Start SOC”); and refining the initial state of charge by weighting the initial state of charge against a battery degradation model (¶ 0039, 0048 and Fig. 7: V2G participation based on SOC in view degradation, Fig. 10: “Degradation”, “Total Deg”).

As to claim 18, the apparatus of claim 15, wherein the data aggregator is arranged to update the metric based on the further usage data associated to use of the energy resource by the plurality of energy terminals (Fig. 3: discloses a reiterative process of reviewing past usage data 104, recording and verifying updated usage data  114 and 120, and reassessing whether updated usage data satisfies the criteria 110.).

As to claim 19, the apparatus of claim 18, wherein the data controller is arranged to regenerate the control data based on the updated metric and communicate the control data to the plurality of energy terminals (Fig. 3: discloses a reiterative process of reviewing past usage data 104, recording and verifying updated usage data 114 and 120, and reassessing whether updated usage data satisfies the criteria 110.).

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 17 would be allowable if amended in the manner above because the prior art of record does not teach or suggest a method having the steps recited in claims 6 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851